Case 5:20-cr-00061-H-BQ Document 14 Filed 06/10/20 Pageiof1i PagelD 24

e

CLERK Us DISTRICT COUR]

 

AO 442 (Rev. 11/11) Arrest Warrant HER Ris Of
roe

UNITED STATES DISTRICT COURT 2929 Juy jg PM

 

for the ‘28
Northern District of Texas DEPUTY CLERK
United States of America

v. )

) Case No.
)

) -
| } 6 -20mMJ-0056
Emmanuel Quinones )
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Emmanuel Quinones ;
who is accused of an offense or violation based on the following document filed with the court:

O Indictment © Superseding Indictment © Information © Superseding Information ow Complaint
© Probation Violation Petition © Supervised Release Violation Petition O Violation Notice (© Order of the Court

This offense is briefly described as follows:

On or about May 28, 2020, in the Lubbock Division of the Northern District of Texas, and elsewhere, Emmanuel Quinones,
defendant, did knowingly and willfully transmit in interstate and foreign commerce a Facebook post containing a threat to
injure the person of another, in violation of Title 18, United States Code, Section 875(c).

oe bfa]oo- JV LCA

issuing BiegPAignature

City and state: _ Lubbock, Texas D. Gordon Bryant, Jr., U.S. Magistrate Judge _
Printed name and title

 

Return

 

This warrant was received on ( el LH 2020 , and the person was arrested on (date) lol ol 20ZO

at (city and state) ee bbi0Xx kK,

Date: (ob feoww

  
   

 

A rresting officerfs signature

[
Laurel Porrunsyton, tor FBI

| Printed nam and title

 

 

 

 
